               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION


PATRICK SAMPSON,                              )
                                              )
                Plaintiff,                    )
       v.                                     )
                                              )       Case No. 20-04028-CV-C-NKL
JPMORGAN CHASE BANK, N.A.,                    )
                                              )
                Defendant.                    )


                                    ORDER OF DISMISSAL


       Having been notified of the settlement of this case, and it appearing that no issue remains

for the Court=s determination, it is hereby

       ORDERED that the above-styled action is DISMISSED with prejudice and without costs

to any party. In the event, however, that the settlement is not perfected, any party may move to

reopen the case, provided that such motion is filed within 45 days of the date of this Order. In

addition, the Court retains jurisdiction over enforcement of the settlement agreed to by the parties.


                                                      s/ NANETTE K. LAUGHREY
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: May 29, 2020




            Case 2:20-cv-04028-NKL Document 26 Filed 05/29/20 Page 1 of 1
